Citation Nr: 1124612	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-34 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left ankle arthritis.

2.  Entitlement to an increased disability rating for a lumbar spine disability, currently evaluated 10 percent disabling.

3.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1987 to September 2007.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of April 2009 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Procedural history

The RO awarded the Veteran service connection for a chronic lumbar strain in December 2007.  A 10 percent initial rating was assigned, effective October 1, 2007.  In January 2009, the Veteran filed a claim for an increase in this disability rating.  The RO denied this claim in the above-referenced April 2009 rating decision.  The Veteran subsequently disagreed with this determination, and perfected an appeal as to that issue.

Also in January 2009, the RO denied the Veteran's service-connection claim for left ankle arthritis.  The RO subsequently denied the Veteran's service-connection claim for sleep apnea in March 2010.  The Veteran disagreed with both of these determinations, and timely perfected an appeal as to these issues as well.

All three issues have been merged for the sake of economy.

The Veteran's sleep apnea claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record supports a finding that the Veteran currently has a left ankle disability that had its onset during his active duty military service.

2.  The evidence of record indicates that the Veteran's service-connected lumbar spine disability is manifested by pain and limitation of motion.  His range of forward flexion was 80 degrees at a February 2009 QTC examination, and 90 degrees at a June 2010 VA examination.  His combined range of motion has been no worse than 222 degrees.  There is no evidence of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.

3.  The competent medical evidence does not show that the Veteran's service-connected lumbar spine disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, left ankle arthritis was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2010).

3.  Application of extraschedular provisions is not warranted in this case. 
38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for a left ankle disability, and entitlement to a disability rating greater than 10 percent for his service-connected lumbar spine disability.  As is discussed elsewhere in this decision, the remaining issue on appeal-entitlement to service connection for sleep apnea-is being remanded for additional development.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In this case, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by letters mailed in January and March 2009.  Subsequently, in April 2009, the RO adjudicated the Veteran's lumbar spine and left ankle claims in the first instance.  The Veteran filed a timely appeal as to this rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claim for a left ankle disability and his increased rating claim for his lumbar spine disability.

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records and post-service VA and private treatment records have been obtained.  Neither the Veteran nor his attorney has identified any outstanding evidence, to include medical records, that could be obtained to substantiate the claims on appeal.  The Board is also unaware of any such outstanding evidence. 

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  With respect to the Veteran's lumbar spine claim, the Veteran was most recently afforded a VA spine examination in June 2010, and was previously afforded a QTC fee-based spine examination in February 2009.  Both examination reports reflect that each examiner was made aware of the Veteran's prior medical history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered a diagnosis and assessment consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions as to the Veteran's lumbar spine claim has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board notes that the Veteran was not afforded a VA examination specifically addressing the nature and etiology of his current left ankle disability.  Significantly however, a VA ankle examination is not required in this case, as the Board is awarding service connection for this disability herein.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  The Veteran declined an opportunity for a personal hearing.  

Accordingly, the Board will address the claims on appeal addressed herein.


Entitlement to Service Connection for a Left Ankle Disability

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he has a current left ankle disability that had its onset in, or is otherwise related to his active duty military service.  

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

It is undisputed that the Veteran has a current left ankle disability.  Indeed, the Veteran's private physician, Dr. F.C., specifically diagnosed the Veteran with "[a]rthritis of the calcaneocuboid joint, left" after reviewing an MRI taken in December 2008.  See the December 9, 2008 private treatment report of Dr. F.C.  Accordingly, Hickson element (1), current disability, is satisfied.

The Board adds that this December 2008 diagnosis of left ankle arthritis marks the first time such arthritis is shown in the record, approximately one year and three months following the Veteran's separation from service.  Because this ankle joint arthritis was not shown within the first year following the Veteran's separation, service connection may not be presumptively awarded based on the provisions of 38 C.F.R. § 3.307 and 3.309.  

Moving next to Hickson element (2), in-service disease or injury, the Veteran has asserted that at some point during service, he sprained his ankle, had some physical therapy, but no x-rays were taken.  See the November 19, 2008 private treatment report of Dr. F.C.  Although the Veteran's service treatment records do not indicate that the Veteran suffered a specific injury to his left ankle in service, they clearly note that the Veteran sought treatment for left ankle pain just months prior to his separation from service in March 2007.  At the time, he was noted to have "arthralgias in multiple sites."  See the Veteran's March 23, 2007 Chronological Record of Medical Care, pages 1 and 2.  

The Board wishes to make clear that "arthralgia" is not the same as "arthritis."  Indeed, "arthralgia" is merely defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) [citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)].  Nevertheless, because the Veteran is competent to attest to experiencing an in-service ankle sprain, and because the record clearly includes documentation of in-service complaints of, and treatment for left ankle pain just prior to his separation from service, the Board resolves all doubt in the Veteran's favor and finds that in-service injury to the left ankle is demonstrated.  Thus, Hickson element (2) is also satisfied. 

With respect to crucial Hickson element (3), nexus or relationship, the Board notes that there are no medical opinions of record linking the Veteran's current left ankle arthritis to his military service, or ruling out any such connection.  Ordinarily, under these circumstances, the Board would remand this claim so that a VA opinion as to etiology could be obtained.  However, after analyzing the record as a whole, the Board believes that service connection for left ankle arthritis may be granted based on evidence demonstrating a continuity of symptomatology dating from the Veteran's active duty military service to the present day, per the provisions of 38 C.F.R. § 3.303(b), referenced above.  

As noted above, the Veteran sought treatment for left ankle pain in March 2007, just five months prior to his separation from service.  Although no specific disability was diagnosed, it was noted that the Veteran had "arthralgias in multiple sites."    See the Veteran's March 23, 2007 Chronological Record of Medical Care, page 1.  At a September 2007 QTC physical examination, the Veteran continued to complain of left ankle pain.  Such pain however was identified and discussed within the context of radiating foot pain resulting from the Veteran's service-connected bilateral pes planus.  See the September 2007 QTC examiner's report, page 4.  Pertinently, in November 2008, the Veteran again sought treatment for left ankle pain, which he observed had been continuous for the prior three months.  At that time, Dr. F.C. scheduled the Veteran for a left ankle MRI, and diagnosed the Veteran with left peroneal tenosynovitis, left sinus tarsitis, and with an old anterior process of the calcaneus fracture, versus incomplete coalition.  See the November 19, 2008 private treatment report of Dr. F.C.  After analyzing the Veteran's MRI in December 2008, Dr. F.C. specifically diagnosed the Veteran with arthritis of the left calcaneocuboid joint.  See the December 9, 2008 private treatment report of Dr. F.C.  

The Veteran has asserted that his left ankle pain had its onset during active duty military service, following an in-service sprain.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this connection, the Board accordingly finds that the Veteran is competent to attest to his in-service symptomatology.  

The Board also finds the Veteran's lay assertions of in-service onset, and continuity of worsening symptoms credible in light of the objective medical evidence of record.  Although the evidence does not support a finding that the Veteran's had left ankle arthritis in service, it is clear that the Veteran was first treated for left ankle pain [arthralgia] during his active duty service.  Crucially, the Veteran's service treatment records and post-service treatment records demonstrate that that the Veteran has received frequent treatment for his left ankle pain from March 2007 [during service] to the present day.  As noted above, Dr. F.C. diagnosed the Veteran with left ankle arthritis approximately one year and three months after the Veteran's separation from service, and less than two years following the Veteran's in-service complaints of left ankle pain noted above.

Thus, resolving all doubt in the Veteran's favor, the Board concludes that Hickson element (3), nexus or relationship, is satisfied based on a showing of continuity of symptoms since service.  Accordingly, a grant of service connection for left ankle arthritis is warranted.  The benefit sought on appeal is granted



Entitlement to an Increased Disability Rating for a Lumbar Spine Disability

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The applicable rating criteria for the spine, found at 38 C.F.R. § 4.71a, were amended effective September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The Veteran's increased rating claim was filed in January 2009, subsequent to these changes.  Accordingly, only the amended criteria will be employed in the adjudication of this claim.

The Veteran's service-connected lumbar spine disability is currently rated under Diagnostic Code 5237 [lumbosacral strain].  With respect to the current schedular criteria, all lumbar spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria, the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2010).

Intervertebral disc syndrome may be alternatively rated under the Formula for rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.                See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This formula, however, requires incapacitating episodes, with bed rest as prescribed by a physician.  See Note (1).  In this case, the medical evidence does not reflect, nor does the Veteran contend, that he has ever been prescribed bed rest for his lumbar spine disability.  Indeed, the June 2010 VA examiner specifically reported that the Veteran denied any incapacitating episodes during the prior 12 months.  See the June 2010 VA examiner's report, page 1.  The Veteran similarly reported that his "condition has not resulted in any incapacitation" at a February 2009 QTC examination of the spine.  See the February 2009 QTC examiner's report, page 1.  Moreover, the February 2009 QTC examiner specifically indicated that "[t]here are no signs of Lumbar Intervertebral Disc Syndrome with chronic and permanent nerve root involvement."  See the February 2009 QTC examiner's report, page 2.  

Thus, with respect to the current schedular criteria the Veteran's service-connected lumbar spine disability [degenerative joint and disc disease] will be rated using only the General Rating Formula for Diseases and Injuries of the Spine.

The Board notes that it has considered rating the Veteran's lumbar spine disability under Diagnostic Code 5003 [arthritis], but has determined that doing so would not avail the Veteran.  Diagnostic Code 5003 specifies that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  As noted above, all lumbar spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria, the General Rating Formula for Diseases and Injuries of the Spine, which include consideration of any limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2010).  

The General Rating Formula for Diseases and Injuries of the Spine designates the following:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2010).

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71, Plate V (2010) as well as Note (2) to the General Rating Formula for Diseases and Injuries of the Spine.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Analysis

The Veteran's lumbar spine disability is currently rated 10 percent disabling.  As noted above, a 20 percent rating is warranted for flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board initially notes that at no time during the pendency of the appeal has the evidence demonstrated, nor has the Veteran contended, that he has an abnormal gait or spinal contour as a result of muscle spasm or guarding.  Indeed, upon examination in February 2009, the QTC examiner specifically noted that muscle spasm was absent, and that the Veteran had a gait "within normal limits."                 See the February 2009 QTC examiner's report, page 1.  Subsequently, although the June 2010 VA examiner acknowledged the Veteran's complaints of "symptoms of stiffness or spasms" in his back, the examiner pertinently indicated that there were no muscle spasms noted upon examination, and that the Veteran walks unaided, can walk approximately two to three hours without having to stop and rest, and has a normal gait.  The examiner also observed that the Veteran has normal curvature of the spine.  See the June 2010 VA examiner's report, pages 2 and 3.  

Although the Veteran was noted to have a "mild antalgic gait" on one occasion during the appeal period [see the Veteran's February 3, 2009 private examination report of Dr. G.A.], such was not specifically linked to any underlying disability at the time of observation.  Significantly, Dr. G.A.'s assessment of the Veteran's spine at this February 9, 2009 private examination did not include any observations of lumbar spine muscle spasm or guarding.  Further, as discussed above, it is clear from the record that any gait abnormalities present in early February 2009 were only temporary, as subsequent examiners observed no such problems in late February 2009 and June 2010.  Accordingly, the assignment of a 20 percent disability rating based on muscle spasms and/or guarding resulting in an abnormal gait or spine contour is not warranted in this case.

With respect to the Veteran's range of motion (ROM), the Veteran exhibited the following ranges at the February 2009 QTC examination:

Movement
Normal ROM
ROM in degrees
Degree that pain occurs
Flexion
0 to 90 degrees
80
80
Extension
0 to 30 degrees
22
22
R lateral flexion
0 to 30 degrees
30
30
  L lateral flexion
0 to 30 degrees
30
30
Movement
Normal ROM
ROM in degrees
Degree that pain occurs
R lateral rotation
0 to 30 degrees 
30
30
L lateral flexion
0 to 30 degrees 
30
30

Based on these results, the Veteran's combined range of motion in February 2009 was 222 degrees.  See the February 2009 QTC examiner's report, page 2. 

The Veteran's lumbar spine range of motion was most recently tested at the June 2010 VA examination.  The results were as follows:

Movement
Normal ROM
ROM in degrees
Degree that pain occurs
Flexion
0 to 90 degrees
90
No pain
Extension
0 to 30 degrees
30
30
R lateral flexion
0 to 30 degrees
30
30
L lateral flexion
0 to 30 degrees
30
30
R lateral rotation
0 to 30 degrees 
30
30
L lateral flexion
0 to 30 degrees 
30
30

Based on these results, the Veteran's combined range of motion in June 2010 was 240 degrees.  See the February 2009 QTC examiner's report, page 2. 

Because recent range of motion testing demonstrates that the Veteran can flex, extend and rotate his spine in all directions, the Veteran's lumbar spine is clearly not ankylosed.  "Ankylosis" is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Because the General Rating Formula requires ankylosis of the lumbar spine for the assignment of either a 50 or 100 percent disability rating, such may not be awarded in this case.  

The evidence of record clearly shows that the Veteran has forward flexion to at least 80 degrees, and a combined range of motion of at least 222 degrees.  Such limitation of motion corresponds to a 10 percent rating under the General Rating Formula; it manifestly does not approximate the level of disability required for the assignment of a 20 percent or 40 percent rating, both of which require forward flexion no greater than 60 degrees, and a combined range of motion no greater than 120 degrees.   Cf. 38 C.F.R. § 4.7 [where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned].  Accordingly, a disability rating greater than 10 percent may not be assigned for the Veteran's service-connected lumbar spine disability based on limitation of motion.  

As noted above, when rating musculoskeletal disabilities, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2010).  See DeLuca, supra.  

The Veteran has complained of regular low back pain, weakness and stiffness, with occasional radiating pain down the right lower extremity.  The Board finds no reason to disbelieve the Veteran's subjective complaints.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board believes, based on a evaluation of the evidence as a whole, such symptoms are adequately compensated via the 10 percent disability rating now assigned, and do not warrant the assignment of a higher disability level.  The Board acknowledges that the February 2009 QTC examiner specifically found that the Veteran's right shoulder range of motion was limited by pain.  See the February 2009 QTC examiner's report, page 2.  Crucially however, the examiner indicated that such pain did not cause any additional limitation of motion in degree.  Indeed, the actual results of the range of motion testing show that the Veteran can forward flex without pain to at least 80 degrees, extend without pain to at least 22 degrees, and rotate without pain to at least 30 degrees.  The June 2010 VA examiner similarly noted that although the Veteran clearly has low back pain, with repetition, there was "no change in function."  See the June 2010 VA examiner's report, page 3.  While it is clear that the Veteran experiences some function loss due to his pain, such loss does not closely approximate the criteria contemplated by the assignment of a higher disability rating under 38 C.F.R.         §§ 4.40 and 4.45.  

Thus, there is no basis on which to assign a higher level of disability based on       38 C.F.R. §§ 4.40 and 4.45.

Esteban considerations

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown,       6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula directs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994).  

As noted above, the Veteran complains of low back pain and tightness that radiates down his right leg.  Significantly however, no specific neurologic impairment or resulting functional loss has been identified in the evidence.  Indeed, neurological examination of the Veteran's lower extremities at the February 2009 QTC examination revealed motor and sensory function within normal limits.  Knee and ankle jerk was 2+ bilaterally.  See the February 2009 QTC examiner's report, page 2.  At the June 2010 VA examination, the Veteran specifically denied numbness, paresthesias, leg or foot weakness, and bowel or bladder complaints.  Neurological examination at that time revealed 5/5 motor strength of the lower extremities, normal muscle tone, intact sensation to temperature, vibration and light touch.  Deep tendon reflexes were 2+ bilaterally, and straight leg tests were negative.  The VA examiner specified that there was "no evidence of radiculopathy per history or noted on examination."  See the June 2010 VA examiner's report, pages 2 and 3.  

The Board recognizes that in early February 2009, Dr. G.A. noted that the Veteran had lumbosacral neuritis.  Crucially however, Dr. G.A. specifically indicated that this neuritis was "intermittent with no motor or sensory deficit."  Although straight leg raise testing was positive on the right side at that time, Dr. G.A. determined that the Veteran had symmetrical motor strength in both lower extremities with no segmental deficit, and that sensation was intact to light touch, pinprick, cold, and heat with no dermatomal deficit.  Distal pulses were palpable in all extremities.  See the February 2, 2009 private treatment report of Dr. G.A.

Although the record does in fact indicate that the Veteran experiences radiating pain down his right leg, there has been identified no neurological pathology which is consistent with a separate compensable neurological disability.  There is therefore no evidence of any other additional neurological deficiency that would warrant the assignment of a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.   

The Board additionally notes that although the Veteran has been diagnosed with both degenerative joint disease and degenerative disc disease of the lumbar spine, the Veteran's service-connected lumbar spine disability manifests as a single entity.  Indeed, the medical evidence does not apportion symptoms such as pain and weakness among various diagnoses.  Rather both the disc and joint disease manifest in low back pain and limitation of motion.  Accordingly, separately rating the two diagnoses would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2010) [the evaluation of the same disability under various diagnoses is to be avoided].

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran filed his claim for an increased disability rating for his service-connected lumbar spine disability in January 2009.  Therefore, the relevant time period under consideration is from January 2008 to the present.  

The Veteran's lumbar spine disability has been rated 10 percent disabling from October 1, 2007, the effective date of service connection, to the present day.  After a careful review of the record the Board can find no credible evidence to support a finding that the Veteran's lumbar spine disability picture was more or less severe during the appeal period.  Indeed, the Veteran has pointed to none.  As noted above, the Veteran has not exhibited severe enough limitation of motion of the lumbar spine, or muscle spasm or guarding resulting in abnormal gait or spinal contour, at any time since he was initially awarded service connection to warrant the assignment of a disability rating other than the currently-assigned 10 percent.  Accordingly, there no basis for the assignment of staged ratings in this case.

For the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to an increased schedular rating for his service-connected lumbar spine disability.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected lumbar spine disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the evidence of record shows that the Veteran's lumbar spine disability manifests in pain and limitation of motion.  Such symptomatology is specifically contemplated under the General Rating Formula for Diseases and Injuries of the Spine for the 10 percent disability rating currently assigned.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the Veteran's service-connected lumbar spine disability for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record reflects that the Veteran is currently working, and the Veteran has not alleged that he cannot work because of his disability.  In fact, the Veteran specifically denied that his lumbar spine disability limits him in his job duties or job functions.  See the June 2010 VA examiner's report, page 2.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record.


ORDER

Service connection for left ankle arthritis is granted.

Entitlement to an increased disability rating for a service-connected lumbar spine disability is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's sleep apnea claim must be remanded for further evidentiary development.

In essence, the Veteran contends that he has a current sleep apnea disability had its onset in, or is otherwise related to his active duty military service.  The medical evidence of record clearly shows that the Veteran has a current diagnosis of sleep apnea.  See the Veteran's February 4, 2010 VA treatment report [noting a diagnosis of sleep apnea, and referring the Veteran to a sleep clinic for a CPAP machine].  

Notably, the Veteran's service treatment records demonstrate that the Veteran had frequent trouble sleeping.  Indeed, on in-service Reports of Medical History dated as early as 1991, the Veteran affirmatively indicated that he has "frequent trouble sleeping."  See, e.g., the Veteran's February 1991 and September 1999 Reports of Medical History.  In addition, on the Veteran's February 1991 Report of Medical History, the Veteran's physician specifically noted that the Veteran had "insomnia."  

The Veteran currently asserts that he had trouble breathing in service, and that his sleeping problems had their onset during his service in Desert Storm.  See the Veteran's April 2010 Notice of Disagreement, and his October 2010 substantive appeal [VA Form 9].  Crucially, there is no medical opinion of record linking the Veteran's diagnosed sleep apnea to his active duty service, or ruling out any such connection.  Because this case presents certain medical questions about etiology which cannot be answered by the Board, such must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Accordingly, a VA examination should be scheduled.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request information regarding any additional treatment he may have received for his sleep apnea.  Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include updated VA treatment records, and associate them with the Veteran's VA claims folder. Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should then schedule the Veteran for a VA examination with an appropriately qualified physician to determine the nature and etiology of the Veteran's sleep apnea disability.  The Veteran's claims folder and a copy of this REMAND should send to, and reviewed by the examiner.  

After review of the Veteran's prior medical history, and upon examination of the Veteran, the examiner should provide an opinion with supporting rationale as to whether it is as likely as not (i.e. 50 percent or greater probability) that the Veteran's current sleep apnea had its onset in, or is otherwise related to his active duty military service.  The examiner should specifically comment upon the Veteran's in-service complaints of sleeping trouble, as well as his in-service diagnosis of insomnia.  A report should be prepared and associated with the Veteran's VA claims folder.  

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's service-connection claim.  If the claim is denied, VBA should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


